Citation Nr: 0109415	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  95-25 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cardiovascular 
disease with mitral valve prolapse.

2. Entitlement to an evaluation in excess of 20 percent for 
low back pain with degenerative disc disease.

3. Entitlement to an evaluation in excess of 20 percent for 
duodenitis, status post ulcer.

4. Entitlement to an evaluation in excess of 10 percent for 
bronchitis with asthma.

5. Entitlement to an evaluation in excess of 10 percent for a 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1992.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

These matters comes to the Board of Veterans' Appeals (Board) 
from an April 1993 decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO) which 
granted service connection for low back pain; bronchitis; a 
dysthymic disorder; and duodenitis, status post ulcer; each 
rated zero percent disabling.  In that decision, service 
connection was denied for a cardiovascular disease.  The 
veteran initiated a timely appeal in July 1993.  The claims 
file was subsequently transferred to the Waco, Texas, RO 
pursuant to the veteran's relocation.

In October 1994, the RO increased the evaluation for low back 
pain with degenerative disc disease from zero to 20 percent 
and increased the evaluations for bronchitis with asthma and 
a dysthymic disorder from zero to 10 percent.  In a June 2000 
decision, the RO increased the evaluation for duodenitis, 
status post ulcer, from zero to 20 percent.  The Board notes 
that the U.S. Court of Appeals for Veterans Claims (the 
"Court") has held that on a claim for an increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law.  It follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The Court further held that, where a claimant files a notice 
of disagreement to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

As regulations provide ratings greater for a low back 
disability, duodenitis, bronchitis with asthma and dysthymic 
disorder, these matters remain on appeal.

Regarding the claims for increased ratings for the service-
connected disabilities here at issue, the Board notes that a 
claim placed in appellate status by disagreement with the 
initial rating award (service connection having been allowed) 
but not yet ultimately resolved, remains an "original 
claim" and is not a new claim for increase.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings must be assigned for separate periods of time if such 
distinct periods are shown by competent evidence of record 
during the pendency of the appeal, a practice known as 
"staged" ratings, if warranted.  Id. at 126.  


REMAND

I.  Service Connection for Cardiovascular Disease with Mitral 
Valve Prolapse

Service medical records reveal the veteran's intermittent 
complaints of chest pain.  A June 1980 medical report shows a 
clinical finding of a heart murmur of unknown etiology.  A 
service record dated in August 1980 shows that an 
echocardiogram revealed mitral valve prolapse.  A January 
1987 medical examination report references an in-service 
diagnosis of mitral valve prolapse in August 1984.  An April 
1992 inpatient treatment record shows a diagnosis of atypical 
chest pain.  

The veteran filed a claim of service connection for 
cardiovascular disease in August 1992.  As noted above, the 
RO originally denied service connection for cardiovascular 
disease in April 1993, holding that VA examination in October 
1992 did not reveal a current cardiovascular disability.

On subsequent VA examination in October 1996, the VA 
physician noted the veteran's in-service diagnoses of mitral 
valve prolapse.  An echocardiogram in conjunction with the 
October 1996 examination revealed sinus bradycardia.  The 
test appears to have been interpreted after showing 
borderline anterior mitral vale prolapse with trivial 
insufficiency.  The electrocardiogram, however, was also 
reported as showing a "normal ECG."  The examining VA 
physician indicated that "if current echocardiogram again 
substantiates the diagnosis of mitral valve prolapse, it 
would be the opinion of this [e]xaminer, though it was 
diagnosed during military service, the condition probably is 
congenital in origin."

In June 2000, the RO continued the previous denial of service 
connection for a cardiovascular disease with mitral valve 
prolapse, finding that the claim was "not well-grounded" 
"in view of the examiner's opinion and the absence of any 
identifiable impairment due to the claimed condition."

A significant change in the law has occurred during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), which had 
held that VA cannot assist in developing a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Due to the change in law brought about by VCAA, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See VCAA, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000).  
Additionally, the Board finds that an additional medical 
examination and opinions are necessary for a full and fair 
adjudication of the claim based on cardiovascular disease.  
Finally, as the RO has not yet considered whether any 
additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings for Low Back Pain with Degenerative 
Disc Disease; Bronchitis with Asthma; Dysthymic Disorder; and 
Duodenitis, Status Post Ulcer

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).  The duty to assist 
in obtaining available facts and evidence to support a claim 
includes obtaining an adequate VA examination; this duty is 
not discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the duty to assist includes 
conducting a thorough, contemporaneous medical examination, 
taking into account records of prior medical treatment, so 
that the disability rating will be full and fair.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  When a veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is inadequate to rate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480 (1992).

The claims folder reflects that the most recent medical 
evidence of record pertaining to the veteran's service-
connected disabilities at issue in this appeal consists of 
the October 1996 VA psychological, orthopedic, and 
respiratory examination reports.  The Board is not required, 
pursuant to its duty to assist, to remand solely due to the 
passage of time following an otherwise adequate examination 
report.  Green, 1 Vet. App. 121.  In this case however, the 
Board finds that the October 1996 orthopedic examination 
record pertaining to the veteran's low back disability is 
inadequate for rating purposes, as the examiners failed to 
comment on the functional loss due to pain.  When rating 
disabilities of the musculoskeletal system, the examination 
must include consideration of all factors identified in 38 
C.F.R. §§ 4.40 and 4.45 (2000).  DeLuca v. Brown, 8 Vet. App. 
202 (1997).  The regulations, in part, require consideration 
of limitation of movement, weakened movement, excess 
fatigability, and incoordination, and pain due exclusively to 
the service-connected disability.  A VA examination report 
must provide detailed information with regard to any 
limitation of function due to pain, including pain on use and 
movement of the joint affected during flare-ups, as well as 
any limitation of function due to weakness, fatigability, 
and/or incoordination, in order to permit an equitable 
evaluation of the veteran's claim.  DeLuca, 8 Vet. App. at 
206.  While 38 C.F.R. § 4.40 does not require a separate 
rating for pain, the impact of pain must be considered in a 
rating determination.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

Regarding the October 1996 VA examinations related to the 
claims for an increased evaluation for bronchitis with 
asthma, a dysthymic disorder, and duodenitis, the Board finds 
that those examination reports are simply too remote in time 
to adequately address the current state of these 
disabilities.  Additionally, the record reflects that 
although the RO specifically requested the VA examiner to 
provide a Global Assessment of Functioning Score on the 
October 1996 VA psychological examination, no such score is 
shown or discussed in the examination report.  Moreover, as 
the claims folder reflects the veteran's contentions that the 
service-connected disabilities at issue here are worse than 
when originally rated, and because the available evidence is 
inadequate to rate the current state of the condition, the 
Board believes that additional medical examinations are 
necessary for a fair adjudication of this appeal.  See Olsen, 
supra.

Additionally, the Board notes that the schedular criteria for 
evaluation of bronchitis with asthma and dysthymic disorder 
were amended since the time the veteran appealed the RO's 
April 1993 rating decision.  In this regard, the Court has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  See Karnas, 1 Vet. App. 308.  
Consistent with the Court's decision in Karnas, the RO, when 
adjudicating the veteran's claims after the provisions of 
this remand are completed to the extent possible, must 
discuss the veteran's request for an increased evaluation of 
bronchitis with asthma considering the criteria of applicable 
diagnostic codes effective both prior and subsequent to 
October 7, 1996.  The RO must also discuss the request for an 
increased evaluation for a dysthymic disorder considering the 
criteria of applicable diagnostic codes effective both prior 
and subsequent to November 7, 1996.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment by all health care providers 
who may possess additional records of 
treatment pertinent to his claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of the veteran's complete 
treatment records from all sources 
identified that have not been previously 
secured.

2.  The RO should schedule the veteran 
for VA examination to determine the 
nature and etiology of any cardiovascular 
disease that may now be present.  The 
claims folder and service medical records 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent evidence in 
the claims folder.  All indicated testing 
should be accomplished.  The examiner 
should be asked to provide an opinion as 
to whether it is as likely as not that 
any cardiovascular disease found is 
causally related to, or was aggravated 
by, the veteran's active service from 
August 1974 to August 1992.  

To the extent possible, the examiner 
should be asked to comment on whether any 
in-service cardiovascular pathology may 
be distinguished from pre- or post-
service pathology.  If possible, the 
examiner should be requested to explain 
any such distinction.  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.

3.  The RO should schedule the veteran 
for VA examination to determine the 
severity of the service-connected low 
back pain with degenerative disc disease.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examination 
report must reflect a review of pertinent 
evidence in the claims folder.  All 
testing deemed necessary, including X-ray 
studies, should be performed.  The 
examiner should record pertinent 
complaints, symptoms, and clinical 
findings.  All excursion of movement of 
the lumbar spine should be recorded in 
numbers of degrees.  Any portion of the 
arcs of motion which are painful should 
be so designated.  The examiners should 
comment on the presence or absence of 
less movement than normal, more movement 
than normal, instability, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, swelling, 
and pain on movement.  The examiner 
should provide an opinion as to the 
effect of the low back disability on the 
veteran's ability to function and the 
degree of functional loss that is likely 
to result from a flare-up of symptoms or 
on extended use of the lumbar spine.

4.  The RO should schedule the veteran 
for VA examination to determine the 
severity of the service-connected 
duodenitis, status post ulcer.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should review 
pertinent historical data in the claims 
folder.  The examination should include 
any diagnostic tests or procedures that 
are deemed helpful to an accurate 
assessment.  The examiner should conduct 
a thorough gastroenterology examination 
and determine whether the symptoms of the 
service-connected duodenitis are relieved 
by standard ulcer therapy, whether the 
disorder is manifested by periodic 
vomiting, recurrent hematemesis or 
melena, anemia, or weight loss.  The 
duration and frequency of any 
incapacitating episodes  and the degree 
of any impairment of health caused by the 
ulcer symptoms should also be noted.  The 
examiner should provide the complete 
rationale for all opinions given.

5.  The RO should schedule the veteran 
for VA examination to determine the 
severity of the service-connected 
dysthymic disorder.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner should review pertinent 
historical data in the claims folder.  
The examiner should obtain any 
psychological studies that are determined 
to be necessary in order to establish the 
severity of the dysthymic disorder.  The 
examiner should describe the 
symptomatology attributable to the 
dysthymic disorder and comment on the 
extent to which the disability affects 
the veteran's ability to obtain or retain 
substantially gainful employment.  A 
Global Assessment of Functioning score, 
with an explanation of the numeric score, 
should be provided.

6.  The RO should schedule the veteran 
for VA examination to determine the 
severity of the service-connected 
bronchitis with asthma.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The examiner should review 
pertinent historical data in the claims 
folder.  A pulmonary function test must 
be performed, and all other indicated 
tests must be conducted.  

7.  The RO should carefully review the 
examination reports to ensure that they 
comply with this remand, including all 
requested findings and opinions.  If not, 
the reports should be returned to the 
appropriate VA examiner for corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO should review 
the claim for increased rating for 
bronchitis with asthma in accordance with 
new criteria that became effective 
October 7, 1996, pertaining to diseases 
of the respiratory system.  The RO should 
also review the claim for increased 
rating for the dysthymic disorder in 
accordance with new criteria that became 
effective November 7, 1996, pertaining to 
mental disorders.  The RO should apply to 
both issues the criteria most favorable 
to the veteran.  See Karnas, supra.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case, to include a summary of the evidence 
and applicable law considered pertinent to the issues now on 
appeal.  An appropriate period of time should be allowed for 
response.  Then, the case should be returned to the Board.  
The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


